
	
		I
		111th CONGRESS
		1st Session
		H. R. 2409
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Peterson (for
			 himself, Mr. Lucas,
			 Mr. Holden,
			 Mr. Goodlatte,
			 Mr. McIntyre,
			 Mr. Rogers of Alabama,
			 Mr. Boswell,
			 Mr. Conaway,
			 Mr. Baca, Mrs. Schmidt, Mr.
			 Cardoza, Mr. Smith of
			 Nebraska, Mr. Scott of
			 Georgia, Mr. Latta,
			 Mr. Marshall,
			 Mr. Moran of Kansas,
			 Ms. Herseth Sandlin,
			 Mr. Graves,
			 Mr. Cuellar,
			 Mr. Costa,
			 Mr. Luetkemeyer,
			 Mr. Ellsworth,
			 Mr. Walz, Mr. Kagen, Mr.
			 Schrader, Mrs. Halvorson,
			 Mrs. Dahlkemper,
			 Mr. Massa,
			 Mr. Bright,
			 Ms. Markey of Colorado,
			 Mr. Kratovil,
			 Mr. Schauer,
			 Mr. Kissell,
			 Mr. Boccieri,
			 Mr. Murphy of New York,
			 Mr. Pomeroy,
			 Mr. Childers,
			 Mr. Minnick,
			 Mr. Latham,
			 Mr. Berry,
			 Mr. Salazar, and
			 Mr. Boyd) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 211(o) of the Clean Air Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Improvement
			 Act.
		2.AmendmentSection 211(o) of the Clean Air Act is
			 amended as follows:
			(1)In paragraphs
			 (1)(B)(i), (2)(A)(i), and (2)(A)(ii), the matter following paragraph
			 (2)(B)(ii)(VI), paragraphs (2)(B)(iv), (3), (4), (5), (6)(B), (7)(A)(i),
			 (7)(A)(ii), (7)(B), (7)(D), (7)(E), (7)(F), (8)(D), (9)(A)(ii)(II), (9)(B)(i),
			 (9)(B)(iii), (9)(C), (9)(D), and (11), by striking Administrator
			 and inserting Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator.
			(2)In paragraph
			 (1)(C)—
				(A)by striking
			 Administrator and inserting Secretary of Energy;
			 and
				(B)by striking
			 in 2005. and inserting 2008. At 3 year intervals after
			 2008, the baseline shall be updated by using a date 3 years after the prior
			 baseline date..
				(3)In paragraph (1)
			 by amending subparagraph (D) as follows:
				(A)By striking and that has and
			 inserting a period and the following: In the case of renewable fuel
			 produced from facilities that commenced construction after December 19, 2007,
			 such term only includes such biodiesel if it has .
				(B)By striking out
			 the preceding sentence and insert the preceding
			 provisions of this subparagraph .
				(4)In subparagraph
			 (D) and (E) of paragraph (1), by striking Administrator and
			 inserting Secretary of Agriculture and the Secretary of
			 Energy.
			(5)In paragraph
			 (1)(G), by striking the last sentence.
			(6)By amending
			 paragraph (1)(H) to read as follows:
				
					(H)Lifecycle
				greenhouse gas emissions
						(i)In
				generalThe term lifecycle greenhouse gas emissions
				means the aggregate quantity of direct greenhouse gas emissions relating to the
				full fuel lifecycle, as determined by the Secretary of Agriculture and the
				Secretary of Energy based on—
							(I)measurements taken
				using the most recent observable data; and
							(II)consideration of
				regional differences of renewable fuel production.
							(ii)InclusionsThe
				term lifecycle greenhouse gas emissions includes greenhouse gas
				emissions from all stages of fuel and feedstock production and distribution,
				from feedstock generation or extraction through the distribution and delivery
				and use of the finished fuel to the ultimate consumer, where the mass values
				for all greenhouse gases are adjusted to account for the relative global
				warming potential of the greenhouse gases.
						(iii)Peer review
				and modelThe Secretary of
				Agriculture and the Secretary of Energy shall carry out a peer review of any
				model used in measuring lifecycle greenhouse gas emissions and make the results
				of the peer review and model publicly available before any public comment
				period provided in connection with the determination made under this
				subparagraph.
						.
			(7)Amend paragraph
			 (1)(I) to read as follows:
				
					(I)Renewable
				biomassThe term renewable biomass means—
						(i)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
							(I)are byproducts of
				preventive treatments that are removed—
								(aa)to
				reduce hazardous fuels;
								(bb)to
				reduce or contain disease or insect infestation; or
								(cc)to
				restore ecosystem health;
								(II)would not
				otherwise be used for higher-value products; and
							(III)are harvested in
				accordance with—
								(aa)applicable law
				and land management plans; and
								(bb)the
				requirements for—
									(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
									(BB)large-tree
				retention of subsection (f) of that section; or
									(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
							(I)renewable plant
				material, including—
								(aa)feed
				grains;
								(bb)other
				agricultural commodities;
								(cc)other plants and
				trees; and
								(dd)algae; and
								(II)waste material,
				including—
								(aa)crop
				residue;
								(bb)other vegetative
				waste material (including wood waste and wood residues);
								(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
								(dd)food waste and
				yard
				waste.
								.
			(8)In paragraph (2)(B)(ii), by striking
			 Administrator, in coordination with the Secretary of Energy and the
			 Secretary of Agriculture, and inserting Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator,.
			(9)In paragraph
			 (4)(E), by striking may not adjust and inserting may
			 adjust and by striking unless he determines and
			 inserting if they determine.
			(10)In paragraph (4)(G), by striking
			 effective date of such adjustment, revision, or change and
			 inserting date of enactment of the Energy Independence and Security Act
			 of 2007.
			(11)In paragraphs (7)(A), (7)(B), (7)(E)(i),
			 (7)(E)(ii), and (7)(E)(iii), by striking Administrator, in consultation
			 with the Secretary of Energy and the Secretary of Agriculture and
			 inserting Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator.
			(12)In clauses (i)
			 and (ii) by striking out a determination by the Administrator
			 and inserting their determination .
			(13)In paragraph
			 (7)(A), by striking Administrator on his own and inserting
			 Secretary of Agriculture, the Secretary of Energy, and the Administrator
			 on their own.
			(14)In paragraphs
			 (8)(A) and paragraph (9)(A)(ii)(I), by striking the Secretary of Energy
			 shall conduct for the Administrator and inserting the Secretary
			 of Agriculture and the Secretary of Energy shall conduct.
			(15)In paragraph (8)(C), by striking the
			 Secretary of Energy shall make specific recommendations to the
			 Administrator and inserting the Secretary of Agriculture and the
			 Secretary of Energy shall make specific recommendations.
			(16)In paragraph
			 (8)(D)(i), by striking by the Secretary of Energy.
			(17)In paragraph
			 (9)(B)(ii), by striking Administrator, in consultation with the
			 Secretary of Energy, and inserting the Secretary of Agriculture,
			 the Secretary of Energy, and the Administrator.
			(18)In paragraph
			 (10)(B), by striking Administrator and inserting
			 President .
			
